CONCURRING OPINION.
Barber, Judge:
Upon the record I concur in the principle of this decision and in the judgment of reversal.
An important consideration leading me to the conclusion adopted in the case of United States v. Consolidated Kansas City Smelting & *244Refining Co. (8 Ct. Cust. Appls., 226; T. D. 37495) was the understanding that the so-called “Heggie formula” was practicable and was of general application or readily susceptible of such. It turns out that this formula is not of general use; that when used it is not constant in its application, but is varied according to wages and other conditions. It is therefore of little importance in determining the issues here.
Then, too, the mattes in the last-mentioned case were ’ radically different in components from these. As pointed out in the opinion by Montgomery, then presiding judge, in one instance the value of the lead content was greater than that of the copper, and in every instance the value of the copper content was less than that of the silver. While here, in every matte the copper'content exceeds in value that of the lead, and excepting one importation, the copper content is the component of chief value in evory matte.
The claims and concessions of counsel, however, seem to warrant the conclusion that the classification of mattes like those is not controlled by the presence of a precious metal exceeding in value that of the copper content.
Smith, Judge, concurs in the foregoing.